DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 6/27/2022 are acknowledged. Claims 33 and 38-42 are currently pending. Claim 33 has been amended. Accordingly, claims 33 and 38-42 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Objections/Rejections
Applicant’s arguments, filed 6/27/2022, with respect to claims 33 and 38-42 rejected under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of claims 33 and 38-42 under 103 has been withdrawn. The arguments are persuasive because applicant have amended claim 33 to delete the CD3+CD4+CD8- T lymphocytes as one of the circulating cell biomarkers. The previous prior art of record does not teach the circulating cell biomarker recited in the presently amended claims, therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made over Decillis et al. in view of Semeni et al. and Yashiro et al.

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 33 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Decillis et al. (WO 2014/165786 A1; Oct. 9, 2014) in view of Semeni et al. (“Cabozantinib (XL184) inhibits Growth and Invasion of Preclinical TNBC Models”, Clinical Cancer Research, Oct. 2, 2015) and Yashiro et al. (Springer, Dordrecht, (2015) V.R Preedy, V.B. Patel (eds.), Biomarkers in Cancer, Biomarkers in Disease: Methods, Discoveries and Applications).  
Decillis throughout the reference teaches a dosage form of cabozantinib and a method of employing the dosage form to treat cancer (Abstract; Field of Invention). It teaches cabozantinib is formulated as the S-malate salt, the structure of which is depicted by compound 1, S-Malate Salt (Para 0013). Decillis teaches a method of treating cancer comprising administering a pharmaceutical dosage of 40 mg of compound 1, wherein the 40 mg of compound 1 is administered to a patient and the type of cancer includes breast cancer (claim 20, 21 and 23). It teaches in a most preferred embodiment the patient is human (Para 0016). It teaches the compound 1 is the (S)-Malate salt (claim 4) and wherein compound 1 is administered as a tablet (claim 10). It also teaches compound 1 is administered once daily (claim 12). Further, Decillis discloses the formulation comprises 31.7% of compound 1 (active ingredient), 38.9% of microcrystalline cellulose (filler), 19.4% of lactose anhydrous (filler), 3% of hydroxypropyl cellulose (binder), 6% of croscarmellose sodium (disintegrant), 0.3% of colloidal silicon dioxide (glidant), 0.75% of magnesium stearate (lubricant) and 4% of Opadry Yellow film coating which includes hypromellose, titanium dioxide, triacetin and iron oxide yellow. All the percentages disclosed are w/w. (see: claims 19 and 27). (see: Entire Document). 

The teachings of Decillis have been set forth above.
As discussed supra, Decillis teaches a method of treating cancer comprising administering cabozantinib to a patient and the type of cancer includes breast cancer. Decillis does not expressly teach wherein breast cancer is specifically metastatic triple negative breast cancer as recited in the instant claims. However, this deficiency is cured by Semeni. 
Semeni teaches that triple negative breast cancer (TNBC) is an aggressive breast cancer subtype that is associated with poor clinical outcome and there is a vital need for effective targeted therapeutics for TNBC patients. It discloses using the small molecule inhibitor cabozantinib for targeting the MET receptor, which is highly expressed across several triple negative breast cancer (TNBC) subtypes. It discloses administering cabozantinib significantly inhibited MET positive TNBC cells and metastasis and teaches that cabozantinib treatment is an effective therapeutic strategy in several TNBC subtypes. (see: Abstract; Material and Method; Discussion). 
Decillis teaches the antitumor effect of the dosage form of the invention is determined by measuring the relative concentration of a cancer biomarker before and after administration of compound 1 (Para 00147). Decillis does not expressly teach measuring at least one circulating cell biomarker expressed by the patient and determining a dose which activates the at least one circulating cell biomarker. However, this deficiency is cured by Yashiro.
Yashiro throughout the reference teaches CD133 as biomarker in breast cancer. Particularly, Yashiro teaches CD133+ stem cells or progenitor cells as being a biomarker in patients with triple negative breast cancer (TNBC). Yashiro discloses the CD133 expression was found to be related to the overall survival and disease-free survival in patients with TNBC  (see: Fig. 2; Table 4; CD133 as a diagnostic marker in breast cancer; CD133 as a prognostic marker in breast cancer; Entire document).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Decillis to incorporate the teachings of Semeni and Yashiro and use the Decillis’ formulation comprising cabozantinib for specifically treating metastatic triple negative breast cancer as taught by Semeni. One would have been motivated to do so because Decillis already teaches using the drug cabozantinib for treating cancer such as breast cancer and Semeni teaches the same drug and further teaches that cabozantinib treatment is an effective therapeutic strategy in several triple negative breast cancer subtypes. Also, as discussed supra, Semeni teaches that triple negative breast cancer is an aggressive breast cancer subtype that is associated with poor clinical outcome and there is a vital need for effective targeted therapeutics for TNBC patients. Thus, one skilled in the art would have been strongly motivated to use Decillis’ formulation comprising cabozantinib for the treatment of specifically triple negative breast cancer. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Decillis to incorporate the teachings of Semeni and Yashiro and specifically measure the concentration of the biomarker CD133+ disclosed by Yashiro to determine the antitumor effect of the formulation of Decillis. As discussed supra, Decillis already teaches that the antitumor effect of the dosage form of the invention is determined by measuring the relative concentration of a cancer biomarker before and after administration of compound 1 and one skilled in the art treating triple negative breast cancer with the formulation of Decillis would have been strongly motivated to measure the biomarker expressed by the patients with triple negative breast cancer. Yashiro teaches CD133+ stem cells or progenitor cells as being a biomarker in patients with triple negative breast cancer (TNBC) and that the CD133 expression was found to be related to the overall survival and disease-free survival in patients with TNBC. Thus, it would have been obvious to one skilled in the art to measure the biomarkers taught by Yashiro when treating triple negative breast cancer in a patient. 
With respect to the instantly claimed limitation which recites “determining a dose which activates the at least one circulating cell biomarker”, Yashiro discloses the cell biomarkers which are associated with patient survival in triple negative breast cancer and it would have been obvious to one skilled in the art to manipulate the dosage of cabozantinib and determine the optimal dosage amount for survival and disease-free survival of patients with TNBC  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Additionally, as discussed supra, Decillis teaches an amount of cabozantinib which reads on the amount recited in the instant claims and thus administering the amount of cabozantinib taught by Decillis would necessarily activate the at least one circulating cell biomarker. 
With respect to the amounts in mg/unit dose for the formulation ingredients recited in claim 41, as discussed supra, Decillis discloses a 40 mg tablet of cabozantinib (S)-malate and also teaches the weight percentages of the cabozantinib and the other excipient ingredients included in the formulation. It would have been obvious to one of ordinary skill in the art to determine the quantity of each ingredient in mg/unit dose for a 40 mg tablet of cabozantinib based on the weight percentages that are taught in the Decillis reference for each ingredient. The weight percentages taught by Decillis for each ingredient read on the instantly claimed weight percentages and since Decillis teaches the claimed 40-mg cabozantinib tablet, the amount of each ingredient in mg/unit dose would also overlap the amounts recited for the 40 mg tablet in claim 41. Further, as discussed supra, Decillis teaches the additional excipient ingredients are fillers, binders, disintegrants, glidants, lubricants and film coating agent which are commonly used in tablet formulations and it would have been obvious to one skilled in the art to manipulate the amount of these excipients during routine experimentation to determine the optimal amount required for formulating a tablet formulation. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed, 6/27/2022, with respect to the 103 rejection have been fully considered and are persuasive. Thus, as discussed supra, the previous 103 rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made over Decillis et al. in view of Semeni et al. and Yashiro et al.
Applicant argued that biomarkers recited in the currently amended claim 33 do not belong to the most commonly tested biomarkers and Salgado and Mao do not teach the biomarkers recited in the presently amended claims. 
In response, applicant is respectfully directed to the new 103 rejection wherein Yashiro teaches the biomarkers (i.e. CD133+ progenitor/stem cells) recited in the currently amended claims.  	 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 9,724,342 B2 in view of Decillis et al. (WO 2014/165786 A1; Oct. 9, 2014), Semeni et al. (“Cabozantinib (XL184) inhibits Growth and Invasion of Preclinical TNBC Models”, Clinical Cancer Research, Oct. 2, 2015) and Yashiro et al. (Springer, Dordrecht, (2015) V.R Preedy, V.B. Patel (eds.), Biomarkers in Cancer, Biomarkers in Disease: Methods, Discoveries and Applications) as evidenced by PubChem (National Center for Biotechnology Information (2021), PubChem Compound Summary for CID 25102846, Cabozantinib S-malate).
The ‘342 patent claims a tablet pharmaceutical composition comprising 30-32% by weight of compound I, L-malate salt, 38-40% of microcrystalline cellulose, 18-22% of lactose anhydrous, 2-4% of hydroxypropyl cellulose, 4-8% of croscarmellose sodium, 0.2-0.6% of colloidal silicon dioxide, 0.5-1% of magnesium stearate and a film coating containing hypromellose, titanium dioxide, triacetin, and iron oxide yellow. The tablet composition contains 20- 100 mg of compound I. As evidenced by the PubChem reference, the compound I, L-malate salt is the same compound represented by cabozantinib S-malate and cabozantinib L-malate salt is another name for cabozantinib S-malate (see: sections 1 and 2).  
The ‘342 patent does not teach treating metastatic triple negative breast cancer in a human patient by administering to a patient cabozantinib (compound I) and the frequency of administration. However, these deficiencies are cured by Decillis and Semeni. 
As discussed supra, Decillis throughout the reference teaches a dosage form of cabozantinib and a method of employing the dosage form to treat cancer (Abstract; Field of Invention). It teaches cabozantinib is formulated as the S-malate salt, the structure of which is depicted by compound 1, S-Malate Salt (Para 0013). Decillis teaches a method of treating cancer comprising administering a pharmaceutical dosage of 40 mg of compound 1, wherein the 40 mg of compound 1 is administered to a patient and the type of cancer includes breast cancer (claim 20, 21 and 23). It teaches in a most preferred embodiment the patient is human (Para 0016). It teaches the compound 1 is the (S)-Malate salt (claim 4) and wherein compound 1 is administered as a tablet (claim 10). It also teaches compound 1 is administered once daily (claim 12).
While Decillis teaches treating breast cancer with cabozantinib, it does not teach specifically treating metastatic triple negative breast cancer with cabozantinib. However, this deficiency is cured by Semeni.
As discussed supra, Semeni teaches that triple negative breast cancer (TNBC) is an aggressive breast cancer subtype that is associated with poor clinical outcome and there is a vital need for effective targeted therapeutics for TNBC patients. It discloses using the small molecule inhibitor cabozantinib for targeting the MET receptor, which is highly expressed across several triple negative breast cancer (TNBC) subtypes. It discloses administering cabozantinib significantly inhibited MET positive TNBC cells and metastasis and teaches that cabozantinib treatment is an effective therapeutic strategy in several TNBC subtypes. (see: Abstract; Material and Method; Discussion). 
The ‘342 patent does not expressly teach measuring at least one circulating cell biomarker expressed by the patient and determining a dose which activates the at least one circulating cell biomarker. However, this deficiency is cured by Yashiro.
Yashiro throughout the reference teaches CD133 as biomarker in breast cancer. Particularly, Yashiro teaches CD133+ stem cells or progenitor cells as being a biomarker in patients with triple negative breast cancer (TNBC). Yashiro discloses the CD133 expression was found to be related to the overall survival and disease-free survival in patients with TNBC  (see: Fig. 2; Table 4; CD133 as a diagnostic marker in breast cancer; CD133 as a prognostic marker in breast cancer; Entire document).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘342 patent to incorporate the teachings of Decillis and Semeni and use the composition of ‘342 to treat breast cancer and specifically triple negative breast cancer in a human patient. One would have been motivated to do so because Decillis teaches the same compound recited in ‘342 patent and Decillis further teaches that the composition comprising this compound is used to treat breast cancer. Semeni teaches that triple negative breast cancer is an aggressive breast cancer subtype that is associated with poor clinical outcome and there is a vital need for effective targeted therapeutics for TNBC patients. Semeni teaches the same drug as ‘342 and Decillis and further teaches that cabozantinib treatment is an effective therapeutic strategy in several triple negative breast cancer subtypes. Thus, one skilled in the art would have been strongly motivated to use ‘342 formulation comprising cabozantinib for the treatment of specifically triple negative breast cancer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘342 to incorporate the teachings of Yashiro and specifically measure the concentration of the biomarker CD133+ disclosed by Yashiro to determine the antitumor effect of the formulation of Decillis. As discussed supra, Decillis teaches that the antitumor effect of the dosage form of the invention is determined by measuring the relative concentration of a cancer biomarker before and after administration of compound 1 and one skilled in the art treating triple negative breast cancer with the formulation comprising cabozantinib would have been strongly motivated to measure the biomarker expressed by the patients with triple negative breast cancer. Yashiro teaches CD133+ stem cells or progenitor cells as being a biomarker in patients with triple negative breast cancer (TNBC) and that the CD133 expression was found to be related to the overall survival and disease-free survival in patients with TNBC. Thus, it would have been obvious to one skilled in the art to measure the biomarkers taught by Yashiro when treating triple negative breast cancer in a patient.
With respect to the instantly claimed limitation which recites “determining a dose which activates the at least one circulating cell biomarker”, Yashiro discloses the cell biomarkers which are associated with patient survival in triple negative breast cancer and it would have been obvious to one skilled in the art to manipulate the dosage of cabozantinib and determine the optimal dosage amount for survival and disease-free survival of patients with TNBC  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05 
With respect to the amounts in mg/unit dose for the formulation ingredients recited in instant claim 41, as discussed supra, ‘342 teaches tablet composition contains 20-100 mg of compound I and also teaches the weight percentages of the cabozantinib and the other excipient ingredients included in the formulation. It would have been obvious to one of ordinary skill in the art to determine the quantity of each ingredient in mg/unit dose for a 40 mg tablet of cabozantinib based on the weight percentages that are taught in ‘342 reference for each ingredient. Further, as discussed supra, Decillis also teaches the same additional excipient ingredients as ‘342 and teaches that these excipients are fillers, binders, disintegrants, glidants, lubricants and film coating agent which are commonly used in tablet formulations and it would have been obvious to one skilled in the art to manipulate the amount of these excipients during routine experimentation to determine the optimal amount required for formulating a tablet formulation.  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed, 6/27/2022, with respect to the double patenting rejection have been fully considered but they are not persuasive.
	Applicant argued the instant claims are directed to the treatment of metastatic TNBC using cabozantinib at a dose which activates circulating cell biomarker recited in the claims. It was argued the reference claims are silent as to the treatment of metastatic TNBC with the recited steps and specifically the method which includes measuring circulating cell biomarker recited in the currently amended claims. 
	In response, the applicant is respectfully directed to the above modified double patenting rejection necessitated by the amended claims which addresses and meets the limitations of treatment of metastatic TNBC using cabozantinib at a dose which activates the circulating cell biomarker recited in the currently amended claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616